Citation Nr: 1504106	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO); it is currently before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

The February 2010 rating decision on appeal denied, inter alia, service connection for hypertension.  That rating decision was upheld in a February 2014 Board decision by another Veterans Law Judge.  [The Board notes that the February 2014 Board decision also granted service connection for a bilateral kidney disorder and remanded several matters for further adjudication; those matters are not before the Board at this time.]  The Veteran appealed that decision to the Court, resulting in an October 2014 Joint Motion for Remand (JMR) by the parties.  An October 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  [The Board notes that the JMR includes the Veteran's express withdrawal of his appeal for an initial compensable rating for erectile dysfunction; thus, that matter is no longer in appellate status and is not before the Board at this time.]

The case has now been reassigned to the undersigned for the purpose of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is remanded for action as described below.

The Veteran received a VA examination in January 2010.  In its February 2014 decision, the Board found that this examination was adequate with respect to hypertension because the examiner addressed whether the Veteran's hypertension was secondary to his service-connected diabetes mellitus, type II.  The Board also found that there was no medical evidence linking his hypertension to service on a direct basis, to include as due to herbicide exposure (and therefore no need to obtain a medical nexus opinion as to that theory of service connection).

In the October 2014 JMR, the parties noted that the National Academy of
Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 694 (2011), available at http://www.iom.edu/reports/2011/veterans-and-agent-orangeupdate-2010.aspx.  Consequently, the parties agreed that the Board's finding that there was no medical evidence suggesting a link between the Veteran's service (specifically, his herbicide exposure during active service) and his hypertension was in error and that, therefore, the January 2010 examination was inadequate because it did not address that theory of the claim.  Consequently, remand is necessary for another VA examination that meets such requirement.  

Furthermore, the Board notes that the AOJ requested private treatment records from the private physician, Dr. C.L., identified as treating the Veteran for his hypertension since it was diagnosed.  (See August 2009 Authorization and Consent to Release Information to the Department of Veterans Affairs (identifying Dr. C.L. as providing treatment since 1971 for hypertension) and January 2010 VA Examination (noting diagnosis of hypertension in 1971)).  Dr. C.L. responded in October 2009 that the volume of treatment records available on the Veteran was such that they would be unable to send the complete records.  While the Veteran was notified of this response (see November 2009 correspondence from the AOJ), subsequent correspondence from the Veteran suggests that he is not aware that these private treatment records are not part of his claims file.  (See November 2010 correspondence from the Veteran (stating that all treatment records prior to August 2009 are from private treatment providers and should already be part of his claims file)).  On remand, the Veteran should be again informed that Dr. C.L. has available, but declined to provide to VA directly, additional (and potentially relevant) treatment records related to his hypertension and afforded the opportunity to provide such records himself.  

Additionally, the record indicates that the Veteran receives on-going VA treatment for the disability at issue.  It is not clear from the record that all relevant VA treatment records for the disability at issue in this appeal (as opposed to records obtained with respect to other claims pending during the appeal period) have been obtained for the record.  As records of VA treatment are constructively of record, updated VA treatment records related to hypertension must be obtained on remand (if available).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again notify the Veteran that Dr. C.L. (see signed August 2009 release form for full name and address) has, but declined to provide directly to VA, additional treatment records available dating back to 1971 (that are potentially relevant to his claim) and afford the Veteran the opportunity to obtain provide these records himself.

2.  The AOJ should secure for the record complete clinical records of all pertinent VA evaluations or treatment (records of which are not already associated with the record).  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  

3.  After the above development is completed, the AOJ should arrange for the Veteran to be afforded an appropriate examination to determine the likely etiology of his hypertension.  The entire record must be reviewed by the examiner in conjunction with the examination.  

The examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was manifested during his service or is otherwise causally related to service, to include exposure to herbicides therein?  The examiner should consider, and discuss as necessary, the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 (available at http://www.iom.edu/reports/2011/veterans-and-agent-orangeupdate-2010.aspx) and its findings related to hypertension, i.e. that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension was manifested with the first postservice year (the Veteran was honorably discharged from service in September 1969).

c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to, or caused by, his service-connected diabetes mellitus, type II?

d)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated (permanently worsened) by his service-connected diabetes mellitus, type II?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




